  8:20-cv-00166-RGK-PRSE Doc # 10 Filed: 06/22/20 Page 1 of 9 - Page ID # 43




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CHASIN RENTERIA,                                              8:20CV166

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

NEBRASKA DEPARTMENT OF
CORRECTIONS,

                     Defendant.


       Plaintiff, Chasin Renteria (“Renteria”), is a state prisoner who currently is
incarcerated at the Omaha Correctional Center (“OCC”). Renteria commenced this
action on April 30, 2020, and was granted leave to proceed in forma pauperis on
May 4, 2020. (Filing No. 6.) After Renteria paid the required initial partial filing fee,
the court conducted an initial review of his Complaint (Filing No. 1) and determined
it does not state a claim upon which relief may be granted. See Memorandum and
Order entered on June 3, 2020 (Filing No. 7). However, the court on its own motion
gave Renteria leave to amend within 30 days. Renteria filed an Amended Complaint
on June 15, 2020 (Filing No. 8). The court now conducts an initial review of the
Amended Complaint to determine whether summary dismissal is appropriate under
28 U.S.C. §§ 1915(e)(2) and 1915A.

                 I. LEGAL STANDARDS ON INITIAL REVIEW

       The court is required to review “as soon as practicable after docketing, a
complaint in a civil action in which a prisoner seeks redress from a governmental
entity or officer or employee of a governmental entity.” 28 U.S.C.A. ' 1915A(a).
On such initial review, the court must dismiss the complaint if it: “(1) is frivolous,
malicious, or fails to state a claim upon which relief may be granted; or (2) seeks
monetary relief from a defendant who is immune from such relief.” 28 U.S.C.A. '
1915A(b). See also 28 U.S.C. ' 1915(e)(2)(B) (requiring dismissal of in forma
pauperis complaints “at any time” on the same grounds as ' 1915A(b)).
  8:20-cv-00166-RGK-PRSE Doc # 10 Filed: 06/22/20 Page 2 of 9 - Page ID # 44




       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). Plaintiffs must set forth enough
factual allegations to “nudge[] their claims across the line from conceivable to
plausible,” or “their complaint must be dismissed.” Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 569-70 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(“A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.”).

       “A pro se complaint must be liberally construed, and pro se litigants are held
to a lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted). This means that “if the essence of an
allegation is discernible, even though it is not pleaded with legal nicety, then the
district court should construe the complaint in a way that permits the layperson’s
claim to be considered within the proper legal framework.” Stone v. Harry, 364 F.3d
912, 915 (8th Cir. 2004). However, even pro se complaints are required to allege
facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,
623 F.2d 1282, 1286 (8th Cir. 1980).

                          III. DISCUSSION OF CLAIMS

       Liberally construing Renteria’s Amended Complaint, he is asserting two types
of discrimination claims against the Nebraska Department of Correctional Services
(“NDCS”) 1 under Title II of the Americans with Disabilities Act of 1990 (“ADA”),
as amended, 42 U.S.C. § 12131 et seq. Renteria first claims that NDCS failed to
accommodate his alleged disability during a 2-week period, from March 14, 2020,
to March 27, 2020, when he was confined at the Nebraska State Penitentiary (“NSP”)
pending an investigation into an incident that occurred a OCC. Renteria complains

      1
        Although the Amended Complaint continues to identify Defendant as the
Nebraska Department of Corrections, the agency’s proper name is the Department
of Correctional Services. See Neb. Rev. Stat. § 83-171.

                                          2
  8:20-cv-00166-RGK-PRSE Doc # 10 Filed: 06/22/20 Page 3 of 9 - Page ID # 45




he was placed in a cell in the segregation unit which was accessible only by stairs
and did not have a handicap-accessible toilet or shower. Renteria alleges he was
forced to crawl up the stairs while handcuffed and shackled, and that he was injured
after twice falling in the shower. Secondly, Renteria claims he is not being allowed
to play softball with other inmates at OCC because of his disability. The court finds
Renteria has alleged sufficient facts in his Amended Complaint to permit these ADA
claims to go forward at this time.

       Title II of the ADA provides that “no qualified individual with a disability
shall, by reason of such disability, be excluded from participation in or be denied the
benefits of the services, programs, or activities of a public entity, or be subjected to
discrimination by any such entity.” 42 U.S.C. § 12132. The Act authorizes suits by
private citizens for money damages against public entities that violate § 12132. See
42 U.S.C. § 12133 (incorporating by reference 29 U.S.C. § 794a).

      The Act defines “public entity” to include “any State or local government”
and “any department, agency, ... or other instrumentality of a State,” 42 U.S.C. §
12131(1). This term includes state prisons. United States v. Georgia, 546 U.S. 151,
154 (2006).2

       In order to sufficiently plead that NDCS violated Title II, Renteria must allege
“(1) that he is a qualified individual with a disability; (2) that he was excluded from
participation in or denied the benefits of NDCS’s services, programs, or activities,
or was otherwise subjected to discrimination; and (3) that such exclusion, denial of
benefits, or other discrimination was by reason of his disability. See Baribeau v. City
of Minneapolis, 596 F.3d 465, 484 (8th Cir. 2010); Layton v. Elder, 143 F.3d 469,
472 (8th Cir. 1998).

       The term “qualified individual with a disability” means “an individual with a
disability who, with or without reasonable modifications to rules, policies, or
practices, the removal of architectural, communication, or transportation barriers, or

      2
        As discussed in the court’s previous Memorandum and Order (Filing No. 7),
there is a potential Eleventh Amendment immunity issue to be decided under the
Supreme Court’s holding in Georgia. The court will not repeat that discussion here.

                                           3
  8:20-cv-00166-RGK-PRSE Doc # 10 Filed: 06/22/20 Page 4 of 9 - Page ID # 46




the provision of auxiliary aids and services, meets the essential eligibility
requirements for the receipt of services or the participation in programs or activities
provided by a public entity.” 42 U.S.C. § 12131(2). A “disability” is “a physical or
mental impairment that substantially limits one or more major life activities of such
individual.” 42 U.S.C. § 12102(1)(A).

       Renteria alleges he was involved in an automobile accident in 2013 in which
he broke his T11 and T12 vertebrae and suffered a pinched spinal cord, as a result
of which he has only partial use of his legs. Renteria alleges this condition leaves
him unable to stand up straight or to walk without the use of a walker; unable to use
stairs safely; unable to use a shower safely unless it is equipped with a handicap
accessible entry, handrails, and shower chair; and unable to use a toilet without the
aid of a handrail to sit and stand. (Filing No. 8, p. 1.) These allegations are sufficient
to show that Renteria has a disability within the meaning of the ADA.

      Under the ADA, there are two means of discrimination: (1) disparate
treatment and (2) the failure to make reasonable accommodations. Peebles v. Potter,
354 F.3d 761, 765 (8th Cir. 2004). Disparate treatment discrimination is based on
“intent or actual motive,” whereas in the second type of claim, “the ‘discrimination’
is framed in terms of the failure to fulfill an affirmative duty—the failure to
reasonably accommodate the disabled individual’s limitations.” Id. at 767.

       The “deliberate refusal of prison officials to accommodate [an inmate’s]
disability-related needs in such fundamentals as mobility, hygiene, medical care, and
… other prison programs” may constitute a violation of Title II. Georgia, 546 U.S.
at 157; see also Pennsylvania Dept. of Corrections v. Yeskey, 524 U.S. 206, 210
(1998) (noting that the phrase “services, programs, or activities” in § 12132 includes
recreational, medical, educational, and vocational prison programs).

       With respect to his 2-week confinement at NSP, Renteria asserts three failure-
to-accommodate claims: (1) that his request to be placed in a cell on the first floor
or in a cell that had elevator access was denied, thereby preventing him from
participating in activities, programs, and services, such as going to health services
for treatment, using the law library, getting haircuts, or attending recommended


                                            4
  8:20-cv-00166-RGK-PRSE Doc # 10 Filed: 06/22/20 Page 5 of 9 - Page ID # 47




programming due to his inability to traverse stairs safely (Filing No. 8, pp. 2, 3); (2)
that his request for a cell equipped with a handrail next to the toilet was denied,
thereby forcing him to use the toilet in an unsafe and unsanitary manner (Filing No.
8, p. 2); and (3) that his request for a handicap-accessible shower equipped with
handrails and shower seat was denied, thereby forcing him to shower using an unsafe
walker, and causing him to suffer injuries when he fell on two separate occasions
(Filing No. 8, pp. 2-3).

        With respect to his current confinement at OCC, Renteria alleges that even
though he is not on any sort of sports restriction, recreation staff told him he could
not participate in softball games with other inmates, or even be on the field, because
of his disability. Renteria further alleges that he explained this to the warden, but is
still not allowed to play softball. (Filing No. 8, p. 3.) Renteria does not allege that he
requires any accommodation in order to have meaningful access to this recreational
activity, so, as pled, this is a disparate treatment claim.

    For relief, Renteria states he is seeking to recover $1 million in damages from
NDCS. (Filing No. 8, p. 4.) No injunctive relief is requested.3

       Although Federal Rule of Civil Procedure 8(a)(3) requires that a pleading
contain “a demand for judgment for the relief the pleader seeks,” the prayer for relief
is not considered part of the claim for purposes of testing the sufficiency of the
pleading under Rule 8(a)(2). Schwan v. CNH Am. LLC, No. 4:04CV3384, 2006 WL
1215395, at *35 (D. Neb. May 4, 2006) (citing 5 Charles Alan Wright & Arthur R.
Miller, Federal Practice and Procedure § 1255, at 508-09 (3d ed. 2004)); see Dingxi
Longhai Dairy, Ltd. v. Becwood Tech. Grp. L.L.C., 635 F.3d 1106, 1108 (8th Cir.
2011); Aurora Co-op Elevator Co. v. Aventine Renewable Energy-Aurora W., LLC,
No. 4:12CV230, 2014 WL 5610588, at *2 (D. Neb. Nov. 4, 2014). Renteria should


      3
         Because Renteria is no longer confined at NSP, he cannot obtain injunctive
relief regarding the location of his cell or the lack of handicap-accessible toilet and
shower facilities. “[A] prisoner’s claim for injunctive relief to improve prison
conditions is moot if he or she is no longer subject to those conditions.” Martin v.
Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985). With proper proof, he may be entitled
to prospective injunction relief regarding softball activities at OCC.

                                            5
  8:20-cv-00166-RGK-PRSE Doc # 10 Filed: 06/22/20 Page 6 of 9 - Page ID # 48




be aware, however, that punitive damages4 are not recoverable under Title II of the
ADA. See Barnes v. Gorman, 536 U.S. 181, 189 (2002). In other words, Renteria is
limited to seeking an award of compensatory damages.5

        To recover compensatory damages, Renteria must prove discriminatory
intent, which can be shown by deliberate indifference to his rights under the ADA—
specifically, NDCS’s “deliberate indifference to the strong likelihood that pursuit of
its questioned policies will likely result in a violation of federally protected rights.”
See Meagley v. City of Little Rock, 639 F.3d 384, 389 (8th Cir. 2011). Renteria
alleges NDCS deliberately refused to accommodate his needs and was deliberately
indifferent to his health and safety. This is sufficient for pleading purposes, at least
at this stage of the case.6

       An additional limitation is imposed by the Prison Litigation Reform Act
(“PLRA”), which provides: “No Federal civil action may be brought by a prisoner
confined in a jail, prison, or other correctional facility, for mental or emotional injury
suffered while in custody without a prior showing of physical injury.” 42 U.S.C. §
1997e(e). The Eighth Circuit “read[s] section 1997e(e) as limiting recovery for

      4
         Punitive damages “are aimed not at compensation but principally at
retribution and deterring harmful conduct.” Exxon Shipping Co. v. Baker, 554 U.S.
471, 492 (2008).
       5
         “Compensatory damages, also called actual damages, are ‘an amount
awarded to a complainant for the purpose of compensating that person for a proven
injury or loss.’” Varboncoeur v. State Farm Fire & Cas. Co., 356 F. Supp. 2d 935,
944 (S.D. Iowa 2005) (quoting Black’s Law Dictionary (8th ed. 2004)).
       6
         Renteria alleges his requests for accommodations were denied by “prison
staff” or “prison officials.” The Supreme Court has declined to decide whether a
public entity subject to Title II of the ADA “can be held vicariously liable for money
damages for the purposeful or deliberately indifferent conduct of its employees.”
City & Cty. of San Francisco v. Sheehan, 135 S. Ct. 1765, 1773-74 (2015). The
Eighth Circuit also has not addressed this issue. Because this is an open question,
the court will assume for purposes of initial review that NDCS may be held liable
based on the facts alleged in the Amended Complaint. See, e.g. Cotton v. Douglas
Cty., Nebraska, No. 4:18CV3138, 2018 WL 6067513, at *7 (D. Neb. Nov. 19, 2018)
(allowing ADA claim to proceed to service of process where prisoner alleged county
was responsible for corrections officers’ refusal to provide him with a wheelchair).

                                            6
  8:20-cv-00166-RGK-PRSE Doc # 10 Filed: 06/22/20 Page 7 of 9 - Page ID # 49




mental or emotional injury in all federal actions brought by prisoners.” Royal v.
Kautzky, 375 F.3d 720, 723 (8th Cir. 2004). While Renteria alleges he “fell and hurt
himself” in the shower on two separate occasions, his other claims do not appear to
involve any physical injury.

      But even if Renteria suffered no physical injury, nominal damages7 might still
be available. See Cassidy v. Indiana Dep’t of Correction, 59 F. Supp. 2d 787, 793-
94 (S.D. Ind. 1999) (nominal damages are available for intentional violations of the
ADA, even if no other damages are available), aff’d sub nom. Cassidy v. Indiana
Dep’t of Corr., 199 F.3d 374, 376 (7th Cir. 2000); see also McAdoo v. Martin, 899
F.3d 521, 525 (8th Cir. 2018) (“[T]o recover more than nominal damages under [§
1997e(e)], a prisoner must allege or prove more than mental or emotional injury.”).8

      The PLRA also provides that “[n]o action shall be brought with respect to
prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a prisoner
confined in any jail, prison, or other correctional facility until such administrative
remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Renteria’s Amended
Complaint does not indicate whether he has complied with this requirement. The
Supreme Court has ruled, however, that “failure to exhaust is an affirmative defense
under the PLRA, and that inmates are not required to specially plead or demonstrate
exhaustion in their complaints.” Jones v. Bock, 549 U.S. 199, 216 (2007).


      7
         “One dollar ($1.00) arguably is the required amount in [ADA] cases where
nominal damages are appropriate. Nominal damages are appropriate when the jury
is unable to place a monetary value of the harm that the plaintiff suffered from the
violation of his rights.” Model Civ. Jury Instr. 8th Cir. 9.71 (2019), Notes on Use.
See Wheeler v. Tinsman, No. 2:11-CV-02002, 2014 WL 1053738, at *3 (W.D. Ark.
Mar. 18, 2014) (because alleged ADA violation did not involve physical injury, the
most prisoner could recover if he prevailed on his claim was $1 in nominal damages
and taxable costs of $350 for district court filing fee).
       8
         The Eighth Circuit interprets the PLRA to require more than a de minimis
physical injury. McAdoo, 899 F.3d at 525 (citing Smith v. Moody, 175 F.3d 1025,
1025 (8th Cir. 1999) (unpublished per curiam)). The Eighth Circuit has also stated
that section 1997e(e) “‘is merely a limitation on damages,’ not an element of the …
lawsuit.” Kahle v. Leonard, 563 F.3d 736, 742 (8th Cir. 2009) (quoting Munn v.
Toney, 433 F.3d 1087, 1089 (8th Cir. 2006)).

                                          7
  8:20-cv-00166-RGK-PRSE Doc # 10 Filed: 06/22/20 Page 8 of 9 - Page ID # 50




                                 III. CONCLUSION

      The court has made a preliminary determination that Renteria’s Amended
Complaint contains sufficient factual allegations to state claims upon which relief
may be granted under Title II of the ADA, 9 such that the case should proceed to
service of process. 10

      Accordingly,

      IT IS ORDERED:

      1.    The clerk of the court is directed to correct the docket sheet to change
the name of Defendant from “Nebraska Department of Corrections” to “Nebraska
Department of Correctional Services.”

      2.     For service of process of process on the Nebraska Department of
Correctional Services, the clerk of the court is directed to complete a summons form
and USM-285 form using the following address:

             Nebraska Attorney General
             2115 State Capitol
             Lincoln, NE 68509


      9
          The court cautions Renteria that this determination is based solely on the
allegations in the Amended Complaint. The court has not made a determination on
the merits of his claims or potential defenses thereto, nor is Defendant precluded
from filing a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil
Procedure.
       10
          Pro se litigants proceeding in forma pauperis are entitled to rely on service
by the United States Marshals Service. Wright v. First Student, Inc., 710 F.3d 782,
783 (8th Cir. 2013). Pursuant to 28 U.S.C. § 1915(d), in an in forma pauperis case,
“[t]he officers of the court shall issue and serve all process, and perform all duties in
such cases.” See Moore v. Jackson, 123 F.3d 1082, 1085 (8th Cir. 1997) (language
in § 1915(d) is compulsory); Fed. R. Civ. P. 4(c)(3) (court must order that service
be made by United States Marshal if plaintiff is authorized to proceed in forma
pauperis under 28 U.S.C. § 1915).

                                           8
  8:20-cv-00166-RGK-PRSE Doc # 10 Filed: 06/22/20 Page 9 of 9 - Page ID # 51




      3.    The clerk of the court shall forward the summons form and USM-285
form together with a cop of the Amended Complaint (Filing No. 8) and a copy of
this Memorandum and Order to the Marshals Service.

       4.     The Marshals Service shall serve the Nebraska Department of
Correctional Services at the above-listed address by “leaving the summons at the
office of the Attorney General with the Attorney General, deputy attorney general,
or someone designated in writing by the Attorney General, or by certified mail or
designated delivery service addressed to the office of the Attorney General.” Neb.
Rev. Stat. § 25-510.02(1) (prescribed method for serving the State of Nebraska or
any state agency).11

      5.   The United States Marshal shall serve all process in this case without
prepayment of fees from Plaintiff.

       6.    Federal Rule of Civil Procedure 4(m) requires service of the complaint
on a defendant within 90 days of filing the complaint. However, Plaintiff is granted,
on the court’s own motion, an extension of time until 90 days from the date of this
order to complete service of process.

     7.   The clerk of the court is directed to set the following pro se case
management deadline: “September 21, 2020: check for service.”

      Dated this 22nd day of June, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge

      11
         See Fed. R. Civ. P. 4(j)(2) (“A state, a municipal corporation, or any other
state-created governmental organization that is subject to suit must be served by: (A)
delivering a copy of the summons and of the complaint to its chief executive officer;
or (B) serving a copy of each in the manner prescribed by that state's law for serving
a summons or like process on such a defendant.”).

                                           9
